       Case 2:17-cv-07267-SM-JCW Document 93 Filed 03/11/19 Page 1 of 2



MINUTE ENTRY
MORGAN, J.
MARCH 11, 2019

                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

 NANCY SMITH                                              CIVIL ACTION
 VERSUS                                                   NO. 17-7267
 BOARD OF COMMISSIONERS OF THE                            SECTION "E" (2)
 LOUISIANA STADIUM AND EXPOSITION
 DISTRICT, ET AL.


                        JUDGE SUSIE MORGAN, PRESIDING


MONDAY, MARCH 11, 2019 (8:59 a.m. – 1:36 p.m.)

COURTROOM DEPUTY: Brad Newell
COURT REPORTER:   Mary Thompson

APPEARANCES:               Andrew D. Bizer for the Plaintiff

                           Christopher N. Walters and Angela J. O’Brien for the
                           Defendants

BENCH TRIAL

Present and ready.

Sequestration order given by the Court.

Exhibits 1-12 and 15 were admitted into evidence by the Court.

       Witnesses called by the plaintiff and placed under oath:
       Nancy Smith;
       Braeden Smith;

Plaintiff rests.

       Motion on behalf of Defendants for Judgment as a Matter of Law: The Court
       DEFERRED ruling on the Defendants’ motion.
      Case 2:17-cv-07267-SM-JCW Document 93 Filed 03/11/19 Page 2 of 2



      Witnesses called by the defendant and placed under oath:
      Brian Brunet;
      Laurie Ducros;

Court recessed at 11:15 a.m. and resumed at 1:00 p.m.

      Testimony of Laurie Ducros resumed;

      Re-urged motion on behalf of Defendants for Judgment as a Matter of Law: The
      Court took the Defendants’ motion UNDER ADVISEMENT.

Defendants rest.

Court adjourned at 1:36 p.m.


 JS-10: 02:52
